                                               uso·c SONY
                                               DOCUMENT
                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                               DOC# - - - - - - 1 -
SOUTHERN DISTRICT OF NEW YORK                                        C·itcr· :-_--
                                               DATE FILED .. ----~- ... .

EDWIN ROMERO, ET AL.,

                     Plaintiffs,              19-cv-0694 (JGK)

          - against -                         ORDER

METROPOLITAN TRANSPORTATION
AUTHORITY, ET AL.,

                     Defendants.

JOHN G. KOELTL, District Judge:

       By February 12, 2020, the parties should submit letters

to the Court explaining the answer to the following questions.

The parties may reply by February 18, 2020.

     1. What is the proper standard for a motion to dismiss an

       equal protection claim based on rational basis review?

       See e.g., Progressive Credit Union v. City of New York,

       889 F.3d 40   (2d Cir. 2018); Fangfang Xu v. Cissna, No.

       19CV2584, 2020 WL 240839, at *10-11 (S.D.N.Y. Jan. 16,

       2020) .

     2. Have the plaintiffs alleged that the group of MTAHQ and

       MABSTOA employees are prima facie identical to the group

       of NYCTA employees that the plaintiffs compare their

       compensation ranges to? If so, why?

     3. Have the defendants articulated a legitimate government

       purpose as a rational basis for the distinction? If so,

       what is it?
     4. To what extent may the Court consider, on a motion to

         dismiss, that different histories of collective

         bargaining negotiations and wage freezes existed? How

         does this comport with the statement of the Second

         Circuit Court of Appeals in Progressive that "[a] court

         is not confined to the particular rational or irrational

         purposes that may have been raised in the pleadings[?]"

         889 F.3d at 50.

     5. What facts pleaded in the complaint, if any, "overcome

         the presumption of rationality that applies to government

         classifications[?]" Progressive, 889 F.3d at 49-50.



SO ORDERED.

Dated:     New York, New York
           February 5, 2020

                                            John G. Koeltl
                                     United States District Judge




                                 2
